Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David C. Perorazio, a federal prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. Perorazio sought placement in a community correction center. Because Perorazio has since been placed in a community correction center, this appeal has become moot and must be dismissed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.